department of the treasury internal_revenue_service washington d c ‘gnificant index no oct - i in re tp ra toa dear this letter constitutes notice that a conditional waiver of the minimum_funding_standard has been granted for the above-named pension_plan for the plan_year ending date the conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code the code’ and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which the waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account of the plan to zero as of the end of the plan_year for which the waiver has been granted a defined_benefit_plan for its employees since date the company is a privately held family-owned located in the company has sponsored the company experienced temporary substantial business hardship resulting from the loss of two major customers that represented approximately of sales total sales dropped approximately from to as a result the company had a net_loss in income for the fiscal_year and a significant decline in working_capital effective date the company adopted an amendment to cease future benefit accruals to reduce future funding obligations in addition the financial statement shows an improvement in there was approximately an increase in sales in and a decreased loss in net_income for sales and income when compared to the plan had an accumulated_funding_deficiency for the plan_year the company has not paid the excise_taxes due under sec_4971 of the code relating to the plan_year this waiver has been granted subject_to the following conditions which you have agreed to qd the company will make contributions necessary to satisfy the minimum_funding requirement including the waiver amortization payment for the plan_year ended date of the plan for the plan_year ending date by date -the ten percent excise_tax imposed under sec_4971 of the code on the accumulated_funding_deficiency for the plan_year shall be paid in full within days from the date of this letter if the company fails to meet the above conditions this waiver is retroactively null and void your attention is called to sec_412 of the code and sec_304 of erisa which describes the consequences which result in the event the plan is amended to increase benefits to change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived amount remains unamortized this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as others as precedent when filing form_5500 for the plan_year ending date the date of this letter should be entered on schedule b actuarial information copies of form_5330 return of excise_taxes related to employee benefit plans have been enclosed for your convenience we have sent a copy of this letter to the area manager in if you have any questions concerning this matter please contact sincerely yours water popera martin l pippins manager employee_plans actuarial group tax_exempt_and_government_entities_division
